IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              :   No. 472 EAL 2017
                                           :
                    Respondent             :
                                           :   Petition for Allowance of Appeal from
                                           :   the Unpublished Judgment Order of
             v.                            :   the Superior Court at No. 2458 EDA
                                           :   2015 entered on September 15, 2017,
                                           :   reversing the Order of the
DANNY V. NGUYEN,                           :   Philadelphia County Court of
                                           :   Common Pleas at No. MC-51-CR-
                    Petitioner             :   0048127-2012 entered on August 6,
                                               2015


                                     ORDER



PER CURIAM

      AND NOW, this 6th day of August, 2019, the Petition for Allowance of Appeal is

GRANTED.      The Order of the Superior Court is VACATED, and the matter is

REMANDED for reconsideration in light of Commonwealth v. Perfetto, __ A.3d __, 2019
WL 1866653 (Pa. April 26, 2019).